Title: To George Washington from John Robinson, 3 May 1756
From: Robinson, John
To: Washington, George



Dear Sir
May 3d 1756

I received your favour by the Express and am extremely concerned to hear of the distress the poor Inhabitants of Hampshire and Frederick are in but am in hopes from the Steps that are now taking here they will be soon releived and encouraged to return to their habitations, You will receive a Letter from the Attorney, by which you will find that he at the head of a Company of Gent. Voluntiers are proceeding with the greatest dispatch to your Assistance, We have passed a Bill for erecting a

Fort at Winchester, and the Council and House of Burgesses have agreed to a Represantation to his Majesty in which You and the other Officers are recommended to his Majestys favour, tho’ I am in great hopes it will be done before that representation reaches his Majesty, as we have advice that My Lord Loudon is coming over: and that he is to raise four More Regiments upon the Establishment in America, Our hopes Dear George are all fixed on You for bringing our Affairs to a happy issue, and I am very sure if you are properly assisted they wont be disapointed in their Expectations, that the Lord of Hosts will guard & protect you in all Dangers is the hearty prayer of him who is with the greatest sincerity Dr Sir Your Most Afft. Freind.

John Robinson

